Citation Nr: 9914213	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1970.  He served in Vietnam from May 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which confirmed and continued a 50 
percent disability evaluation for the veteran's PTSD.  A 
review of the evidence of record discloses that in a hearing 
officer's decision dated in October 1995, service connection 
for PTSD was granted and a 50 percent disability evaluation 
was assigned.


FINDING OF FACT

The veteran's PTSD is productive of totally incapacitating 
psychiatric symptomatology which renders him unable to obtain 
or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411; 
(effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of the disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that the veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is also essential, in evaluating a 
disability, that it be viewed in relation to its entire 
history.  38 C.F.R. § 4.1.

The Board notes that the schedular criteria for evaluating 
psychiatric disabilities were changed effective November 7, 
1996.  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the veteran's psychiatric disorder must be evaluated under 
both the new and the old rating criteria to determine which 
version is more suitable to him.  (As indicated above, he is 
currently evaluated at 50 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.)

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" rating criteria for those 
psychiatric disorders which took effect during the pendency 
of this appeal (November 7, 1996).  The "new" criteria 
provide that a 50 percent rating be assigned where there is 
the following disability picture:  

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The next higher rating of 70 percent is 
for assignment where there is 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscured, or irrelevant; near 
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or worklike 
setting); inability to establish and 
maintain effective relationships.

The maximum rating of 100 percent is for 
assignment when there is total 
occupational and social impairment, due 
to such symptoms as:  Gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
duties of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory 
loss for names of close relatives, 
occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.

The rating criteria in effect for mental disorders prior to 
November 7, 1996, were as follows:

A 50 percent evaluation is for assignment 
where the ability to establish or 
maintain effective and wholesome 
relationships with people is considerably 
impaired, and, by reason of 
psychoneurotic symptoms, the overall 
ability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

A 70 percent evaluation is warranted when 
the ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired, and there 
are psychoneurotic symptoms of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain and retain employment.

A 100 percent evaluation requires that 
attitudes of all contacts except the most 
intimate are so adversely affected as to 
result in virtual isolation in the 
community and there be totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior such that 
the individual is demonstrably unable to 
obtain or retain employment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The veteran filed a claim for service connection for PTSD in 
June 1993.  

Evidence was developed.  The evidence included a discharge 
summary report pertaining to hospitalization of the veteran 
at the VA Medical Center in Menlo Park, California, from 
April to August 1994.  The veteran reported a long history of 
post military alcohol abuse with reported PTSD symptoms and 
unremitting depressed mood.  He reported being chronically 
angry and related this to his tendency to isolate himself 
both at home and at his job.  He claimed that his symptoms 
became worse two years previously when he stopped drinking.  
During hospitalization he participated in the treatment 
program, although he did leave several days early.  This 
departure was necessitated by a serious family illness and 
his desire to be at the individual's bedside.  He was 
described as somewhat distant from his own feelings and it 
was noted this tendency to detach himself from them might 
relate to an apparent amnesia for most of his childhood.  At 
the time of hospital discharge he was described as competent 
and ready to return to prehospitalization activities.  The 
final Axis I diagnoses were PTSD, psychogenic amnesia, 
dysthymia, and alcohol abuse, in full remission.  There was 
no Axis II diagnosis.  The Global Assessment of Functioning 
score was listed as 55.

In a September 1994 communication a social worker at a local 
Vet Center stated the veteran had begun treatment at that 
facility in 1991.  He then received treatment at the VA 
medical center prior to returning to the Vet Center in July 
1993.  Subsequently, he was hospitalized at the VA Medical 
Center in Menlo Park in 1994.  Following his return home, he 
reportedly continued with treatment at the dual diagnosis 
treatment program at the VA Medical Center in Fresno.  He was 
reported to currently be in group and individual treatment.  
The social worker gave Axis I diagnoses of chronic PTSD and 
dysthymia.  Also diagnosed was alcohol dependence, noted as 
being in remission since 1992.  There was no Axis II 
diagnosis.  The current Global Assessment of Functioning 
score was given as 40.  It was stated the highest Global 
Assessment of Functioning score in the past year was 45.

The veteran gave testimony regarding his experiences in 
Vietnam and their impact on his functioning post service at a 
hearing before a hearing officer at the RO in December 1994.  
Subsequent thereto, in the hearing officer's decision dated 
in October 1995, service connection for PTSD was granted and 
a 50 percent disability evaluation was assigned.

Of record are reports of outpatient group therapy and 
individual therapy regarding the veteran at the VA Medical 
Center in Menlo Park, California, for treatment and 
evaluation of his PTSD.  In an April 1996 communication from 
a primary and group therapist and the program psychiatrist, 
it was indicated the veteran had been seen at the dual 
diagnosis day treatment clinic since February 1993.  In April 
1996 it was indicated that the veteran was dressed 
professionally and had no obvious signs of distress.  He was 
described as highly motivated to make significant changes in 
his life.  It was indicated that after three years of 
treatment he was beginning to interconnect his Vietnam trauma 
with his present day problems.  He had almost no memory of 
his childhood or anything that happened to him prior to 
Vietnam.  He made eye contact, but when he became 
uncomfortable, he looked away and reported losing his train 
of thought.  He was properly oriented and had no history of 
hallucinations or delusions.  Affect and behavior were 
indicative of depression.  Although he had no history of 
suicide attempts, he had no regard for his own safety.

The Axis I diagnoses were:  Chronic PTSD; recurrent major 
depression without psychotic features; alcohol dependence, in 
early remission.  There was no Axis II diagnosis.  The Global 
Assessment of Functioning score was given as 51.  It was 
stated the veteran met the criteria for the diagnosis of 
PTSD.  He was described as "significantly impaired" such that 
his family and work situations were affected.  Treatment 
recommendations included more intense outpatient treatment on 
a daily or at least weekly individual basis and two times a 
week group basis.  It was noted he was taking antidepressant 
medication and anxiolytic medication.  This consisted of 40 
milligrams of Prozac and 25 to 50 milligrams of Restoril.

The veteran was accorded a rating examination for VA purposes 
in February 1996.  The information included the veteran's VA 
medical records and his own testimony.  He was described as 
an adequate historian.  It was noted his claims file was not 
available for review.  It was reported he had begun 
counseling in February 1993, and had been receiving 
counseling to the current time.  He went to group therapy 
twice a week when he could make it and also to individual 
therapy once a week.  He saw a psychiatrist once a month for 
medication and was presently taking Prozac.  It was noted he 
had been working in sales for Sears for the past 22 years.

Mental status examination findings included normal 
associations and maintaining good eye contact.  He exhibited 
no psychotic symptomatology.  Affect was initially 
restricted, but became broader as the interview progressed.  
He was properly oriented.  The Axis I diagnoses were PTSD and 
history of alcohol dependence, in remission.  There was no 
Axis II diagnosis.  The current Global Assessment of 
Functioning score was 65.  The examiner stated that the 
veteran met the criteria for the diagnosis of PTSD.  The PTSD 
appeared to be "impairing him somewhat occupationally."  The 
veteran also "seems to have significant impairment socially 
from his PTSD symptoms."

In a subsequent communication received in January 1998 from 
the same nurse who was still at the dual diagnosis day 
treatment facility, it was indicated the veteran had 
continued in outpatient group therapy and individual therapy 
since his hospitalization in 1994 for treatment of his PTSD.  
It was stated he returned to full-time employment and had 
continued to work full time until October 1, 1997.  It was 
stated that at that time he experienced an emotional crisis, 
with panic attack, mental confusion, anxiety, and difficulty 
following a train of thought.  He also had increased 
depression.  It was stated this was clearly a result of his 
reexperiencing the emotional impact of repressed memories 
from Vietnam.  Since that time he had been unable to work.  
It was noted he had made an attempt to return to work to 
visit with friends.  However, he became highly anxious with 
feelings of panic, fear, and confusion.  It was stated this 
incident gave insight into the intense level of stress that 
the veteran lived with on a daily basis.  The therapist noted 
that at the present time the veteran was on leave of absence 
from his job and she opined it was "questionable that he will 
be able to return to work.  He is at this time totally 
disabled as a result of the symptoms of PTSD."

At the time of current evaluation, the veteran was given a 
large number of preinterview forms to complete.  The nature 
of the questions upset him and he was unable to complete the 
paperwork.  At no time did anyone offer to assist him with 
the paperwork.  When he reported to the receptionist that he 
was unable to complete the paperwork, she stated that he 
could not be seen without completing them.  Accordingly, he 
left the office without seeing the doctor.  He went directly 
to the nurse's office and was described as anxious, angry, 
and frustrated.  It was noted that when he was experiencing 
this level of emotion, he was unable to find words to express 
himself.  It was related he had difficulty completing a 
sentence and was unable to maintain a train of thought, or 
remember details about anything.  The therapist commented 
that this level of emotional conflict rendered him totally 
disabled.  The therapist indicated that she contacted the 
compensation and pension scheduling office on the date of the 
scheduled appointment to inform them that the veteran did not 
miss his appointment.  The appointment was to be rescheduled, 
but she noted that he did not deliberately miss the 
appointment, but rather became too upset to follow through.  
Various progress notes were submitted with the communication 
from the therapist.

The veteran was accorded an official psychiatric examination 
for rating purposes in March 1998.  Information was obtained 
from him, as well as from a complete review of the claims 
folder.  The veteran was described as an adequate historian 
and was deemed to be a reliable source of information.  The 
veteran stated that since the war in Vietnam he had had 
marked anger and an inability to cry.  He indicated he had 
recurrent dreams or thoughts about his Vietnam experiences on 
a daily basis.  He also reported having a marked 
psychological reaction to stimuli which reminded him of 
Vietnam, such as being around Southeast Asians.  He stated 
that he also had financial and unemployment worries.  He 
admitted that he worried excessively and acknowledged that 
"sometimes" his worry was unrealistic.  He related that he 
had daily anxiety with muscle tension, restlessness, 
goosebumps, diaphoresis, and chills.  He added that he felt 
very vulnerable, and described hypervigilance.  He went on to 
describe checking the perimeter around his house and stated 
that he had a loaded gun in his house.  Admission was also 
made of having an exaggerated startle response.  He stated 
that he went through flashbacks that were "like in a daze" 1 
to 2 times a week.  Notation was also made that he had 
difficulty with concentration and he described this as his 
mind going blank on him.  He acknowledged having difficulty 
with his memory.  He also stated that he had daily depression 
and referred to feelings of hopelessness, helplessness, and 
having a loss of energy.  He admitted to a markedly decreased 
interest in normal daily activities, but he denied crying 
spells or anhedonia.  He also admitted to survivor guilt.  He 
stated that he had had suicidal ideation, with the most 
recent time being five years previously, just before he 
became sober.  Notation was also made of difficulty sleeping.  
He indicated he had gained 30 pounds' weight over the past 
year and he blamed this on depression.  He acknowledged 
having anger, but admitted that it did not show.  He stated 
the anger was not spontaneous, but was grossly out of 
proportion to the given provocation.  He denied physically 
acting out on his anger.  He stated it had been more than six 
months since he last had homicidal ideation, and he stated he 
had made plans regarding those thoughts.  However, he denied 
ever having acted on the homicidal ideation.  He denied any 
history of manic symptomatology.  Other than flashbacks, he 
denied any additional hallucinatory phenomenon or other 
psychotic symptoms.

It was reported the veteran had been in ongoing counseling on 
an outpatient basis since 1992.  He had been in a dual 
diagnosis program at the VA medical center for five years.  
He indicated he had been in the program on a full-time basis 
since October 1997.

The psychiatrist made reference to the information in the 
communication from the nurse therapist referred to above and 
questioned the credibility of the information.  The 
psychiatrist disagreed with the nurse therapist's account of 
the veteran's emotional crisis in October 1997 when he was 
asked to complete paperwork and did not do so.  The 
psychiatrist recalled that he clearly remembered having a 
conversation with the nurse therapist on that date regarding 
the veteran.  He recalled that she was made aware that the 
office staff of the psychiatrist went to great lengths to 
assist the veteran with completion of his paperwork.  It was 
his recollection that the veteran refused the help that was 
offered him and left the interview.  The psychiatrist 
referred to "apparently contradictory information" in the 
claims folder, and he essentially questioned the credibility 
of the veteran and the nurse therapist.

The veteran reported to the psychiatrist that he last worked 
in October 1997 as a salesman at Sears.  He reported he was 
still married to the same person and had been since 1971.  
There were two children living at home.  He indicated that he 
contributed to the upkeep and maintenance of the house.  He 
stated that he tried to avoid people.  He admitted to a sense 
of estrangement and difficulty showing loving feelings toward 
others.  He related that he did go golfing and fishing 
whenever he could.  He acknowledged drinking heavily for 30 
years, but stated he had been sober since 1992.

On mental status examination he was described as well 
groomed.  He had a mildly anxious expression with a 
constricted congruent affect.  Speech was spontaneous, 
normoproductive, relevant, and coherent, without deviation.  
He was noticeably restless with generalized muscle tension.  
He had a reclined posture and maintained a 2/10 eye contact.

He was able to recall 3 of 4 objects with prompting at 1 and 
5 minutes.  He performed a digit span of six forward, but 
"can't" perform a reverse digit span (it was noted he exerted 
no effort at this).  Recent memory was grossly intact in that 
he claimed he could recall what he had to eat for his last 
meal.  As for remote memory, when asked how many recent 
Presidents he could recall, he stated "I don't care."  He was 
described as alert and properly oriented.  He performed 
serial 7's with moderate difficulty, but did not require 
repetition of questions.  Judgment was described as grossly 
intact.  Fund of knowledge appeared normal for his age of 50 
and his education.  His mood was described as "hyper," and 
his interaction with the examiner was described as 
cooperative.  Reality testing was described as remarkable for 
his described flashbacks.  He denied other hallucinatory 
phenomena, delusions, thought broadcasting, or thought 
insertion.  No ideas of reference were elicited.

It was noted he was taking 70 milligrams of Prozac on a daily 
basis.

The veteran presented with a performance on the cognitive 
examination indicative of his being able to do moderately 
detailed instructions while maintaining adequate attention 
and concentration.  He described symptoms of PTSD and 
depression that significantly impaired his ability to 
adequately interact with others and adequately deal with 
normal daily stress.  The examiner noted there was a mention 
in the record of a diagnosis of social phobia.  He stated it 
needed to be pointed out that when a social phobia of a 
generalized subtype was identified, then one should review 
for avoidant personality traits.  He indicated that 
nevertheless he believed there was too much isolation and 
withdrawal caused by the veteran's depression and PTSD to be 
able to adequately assess whether or not there was truly an 
avoidant personality problem.  It was reported there was no 
history premorbidly that would tend to indicate the 
diagnosis.  The psychiatrist noted that all the veteran's 
diagnoses were related to his PTSD and he indicated that the 
Global Assessment of Functioning score of 55 was reflective 
of all the veteran's service-connected difficulties.  The 
Axis I diagnoses were PTSD, dysthymia, insomnia, and alcohol 
dependence, in remission per history.  The Axis II diagnosis 
was deferred.


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board finds that the cumulative effect of the evidence 
described above shows the veteran is essentially unable to 
obtain or retain employment because of his psychiatric 
disability picture, a picture which consists of multiple 
symptoms associated with PTSD.

At the time of the most recent psychiatric examination 
accorded the veteran, it was indicated that the veteran was 
well groomed, had relevant and coherent speech, was properly 
oriented, displayed grossly intact judgment, and exhibited a 
normal fund of knowledge for his age and education.  However, 
the examiner noted that the veteran had a constricted 
cardboard affect and was noticeably restless with generalized 
muscle tension.  He also stated that the veteran's 
description of his symptoms of PTSD and depression were such 
as to "significantly impair" the veteran's abilities to 
adequately interact with others and to adequately deal with 
normal daily stress.

The psychiatrist who conducted the most recent examination 
had access to the entire claims folder and basically 
questioned the credibility of the nurse therapist who opined 
in the undated communication received in January 1998 that 
the veteran was at that time "totally disabled as a result of 
the symptoms of PTSD."  To whatever extent the nurse 
therapist exaggerated her comments, she had been seeing the 
veteran on a regular basis in his therapy sessions at the 
dual diagnosis day treatment facility and as a professional 
mental  health care provider, her comments must be given due 
regard.  The undersigned notes that the psychiatrist himself 
described the veteran as significantly impaired from a 
psychiatric standpoint.

The record shows that the veteran was also examined by 
another VA physician in February 1996 and it was his opinion 
that the veteran's PTSD appeared to be impairing him 
"somewhat occupationally" at that time.  The physician noted 
that the veteran also seemed to have "significant impairment 
socially" because of his PTSD.  That physician did not have 
the claims folder available for review.  Regardless, the 
nurse therapist's comments and the remarks from the VA 
psychiatrist have been made more recently, and more 
importantly, following the veteran's termination of 
employment in October 1997.  The VA nurse therapist 
attributed the termination of the employment to psychiatric 
symptoms which she stated were clearly a result of the 
veteran's PTSD symptomatology.  As noted above, she had been 
seeing the veteran on a regular basis for several years and, 
whether exaggerated or not, her comments are given due 
consideration, particularly in view of the comment made by 
the psychiatrist that the veteran's psychiatric disability 
picture indeed had a significant impact on his ability to 
function.  The undersigned notes that the record reflects the 
veteran requires 70 milligrams of Prozac daily and is seen on 
a regular basis for treatment and evaluation.  

Under the old criteria in effect before November 7, 1996, a 
100 percent evaluation is warranted if the veteran is 
demonstrably unable to obtain and retain employment due to 
severity of PTSD.  From a review of the record, it is the 
opinion of the undersigned, particularly granting the veteran 
the benefit of the doubt, that it is unlikely that he could 
presently return to some form of gainful employment.  For the 
foregoing reasons, the Board concludes that the record 
supports a grant of entitlement to a 100 percent evaluation 
for the veteran's PTSD under the previous criteria effective 
for rating psychiatric disorders.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).

While the evidentiary record is not clearly unequivocal as to 
the veteran's having been totally disabled since the date his 
claim was received on June 3, 1993, the undersigned 
nevertheless finds the evidence currently of record 
sufficiently persuasive to resolve any doubt in this regard 
in favor of the veteran.  The Board notes that the veteran 
has been seen in individual and group therapy apparently 
since that time and has expressed a number of concerns and 
problems with his psychiatric status.  The veteran has been 
seen on a regular basis ever since that time for continuing 
group and individual therapy, indicating a continued need for 
treatment and evaluation of his psychiatric disability.  
Further, the hospitalization in 1994 reflected the veteran's 
difficulty in functioning on an adequate social or industrial 
basis.  Accordingly, the Board resolves any reasonable doubt 
in the veteran's case in his favor with the grant of a 100 
percent evaluation for PTSD, effective the date of his claim 
for compensation benefits for this disorder, that being June 
3, 1993.  However, for these same reasons, it appears that 
the veteran's mental condition may be subject to improvement.  
Therefore, no implication regarding the permanence of this 
disability rating should be drawn from the substance of this 
decision.  

The Board notes this is a case involving an appeal as to the 
initial rating for PTSD, rather than an increased rating 
where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In view of the fact the Board is granting a total schedular 
evaluation for the veteran's PTSD under the previous criteria 
effective for rating psychiatric disorders, the Board need 
not explore the propriety of ascertaining whether total 
benefits may be assigned under the amended criteria for 
rating psychiatric disorders which became effective November 
7, 1996.




	(CONTINUED ON NEXT PAGE)



ORDER

A 100 percent rating for PTSD is granted, effective June 3, 
1993, subject to the laws and regulations governing the 
payment of monetary awards.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




 

